*576OPINION.
Milltken:
The second issue relates to the deduction claimed by petitioner for the fiscal year ended June 30,1920, of amounts paid or accrued as so-called advertising expense. We have set forth in the findings of fact, the total amount paid or accrued and have accepted the analysis submitted by petitioner, i. e., $87,905.90, related to the cabinets and their contents and $27,844.76 related to current advertising expense. Of the latter sum, the respondent has allowed $20,539.44. The remainder of the sum paid or accrued for current advertising, or $7,305.32, should be allowed as a deduction.
A careful consideration of the evidence convinces us that the cabinets and contents had a useful life and value extending beyond the fiscal year ended June 30, 1920. It was the custom of petitioner to issue its book of samples every few years, and as early as February 1, 1919, it began to make pfians for the issuance of a book of more permanent form in library buckram binding and to house it in a per*577manent oak cabinet. Practically all the cabinets and contents are, to this day, in the hands of its customers, and one of the witnesses testified as to the value of its “ Silent Salesmen ” as follows:
We considered it of much more value tlian a corps of salesmen because without it we could not really do business.
The cabinet and its contents was more than a mere current advertising display and its value in use attaches to a considerable extent directly to the production of income over the years of its .useful life. We were not advised as to the exact useful life of the cabinets or of the contents that were housed therein. The respondent did not err in his refusal to allow the deduction claimed.
In the third issue, the action of the respondent in reducing current earnings available for dividends, through the accrual of a tentative tax, was in error. Appeal of L. S. Ayers & Co., 1 B. T. A. 1135.
In the fourth issue, the action of the respondent is sustained. Appeal of Yokohama Ki-Ito Kwaisha, Ltd., 5 B. T. A. 1248.

Judgment will Toe entered on 15 days’ notice, wider Rule 50.